Title: From Thomas Jefferson to John Rutledge, Jr., 25 March 1789
From: Jefferson, Thomas
To: Rutledge, John, Jr.



Dear Sir
Paris Mar. 25. 1789.

I am honored with your favor of March 3. and in consequence send you letters for Mr. Carmichael and Count d’Aranda at Madrid. I will endeavor to procure you some for Lisbon also, and will forward them to Bordeaux for you if you will let me know your latest  day at that place, or I will send them after you to Madrid. I am in hopes you will conclude to go on to Bordeaux, as there is nothing in France so well worth your seeing as the canal and country of Languedoc, and the wine country of Bordeaux. I wish you would decide to give as much time as you can to Madrid and Lisbon, and to form friendly connections at both. They will be useful to you and your country some day.—The circumstance of public news the most interesting at present is the late violent proceeding of the K. of Sweden against the order of Nobles, and his change of the constitution a second time: so that a constitution seems as easily changed with him as a law. But there does not appear an acquiescence in the Nobles, and they are too powerful to be counted as nothing. Quere how it will end? I have the honour to be with very great esteem Dr. Sir Your friend & servt,

Th: Jefferson

